Name: 2003/429/EC: Decision of the European Parliament and of the Council of 19 May 2003 on the adjustment of the financial perspective for enlargement
 Type: Decision
 Subject Matter: EU finance;  European construction
 Date Published: 2003-06-14

 Avis juridique important|32003D04292003/429/EC: Decision of the European Parliament and of the Council of 19 May 2003 on the adjustment of the financial perspective for enlargement Official Journal L 147 , 14/06/2003 P. 0025 - 0030Decision of the European Parliament and of the Councilof 19 May 2003on the adjustment of the financial perspective for enlargement(2003/429/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(1), and in particular point 25 thereof,Having regard to the proposal from the Commission(2),Acting in accordance with the procedure laid down in the fifth subparagraph of Article 272(9) of the Treaty(3),Whereas:(1) The financial perspective for the European Union (with 15 members) agreed upon in the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission should be adjusted to take account of the situation of an enlarged European Union of 25 Members for the period 2004 to 2006, at 1999 prices.(2) The Copenhagen European Council of 12 and 13 December 2002 has endorsed the results of the negotiations which have determined expenditure requirements resulting from the accession of 10 new Member States in 2004.(3) It has clearly stated that pre-accession financial assistance for Turkey would be financed under the "pre-accession heading" from 2004.(4) The consequences for the financial perspective of a political settlement in Cyprus during the current financial framework should be taken into account.(5) In compliance with the second subparagraph of point 25 of the Interinstitutional Agreement of 6 May 1999, changes in the headings concerned by this adjustment should not exceed the amounts shown in the indicative financial framework contained in Annex II of that Agreement,HAVE DECIDED AS FOLLOWS:Article 1Over the period 2004 to 2006, the annual ceilings for appropriations for commitments of headings 1, 2, 3 and 5 of the financial perspective contained in Annex I of the Interinstitutional Agreement of 6 May 1999 shall be raised by the corresponding expenditure requirements resulting from the accession of 10 new Member States.The ceiling of heading 7 shall include appropriations for pre-accession assistance concerning Turkey. The title of heading 7 is amended to read "Pre-accession strategy".A new heading 8 shall be created in order to enter budgetary compensations agreed upon at the Copenhagen European Council.Article 21. As a consequence, Annex I of the Interinstitutional Agreement of 6 May 1999 is replaced by the adjusted financial perspective at 1999 prices for a European Union with 25 Members (excluding the budgetary implications resulting from a political settlement in Cyprus), as presented in Table 1a.In the event of a political settlement being reached in Cyprus, the financial perspective for a European Union with 25 Members at 1999 prices, as presented in Table 1b, shall apply.Accordingly, Annex II of the Interinstitutional Agreement of 6 May 1999 becomes void.2. The corresponding financial perspective resulting from the technical adjustment for 2004, in line with movements in gross national income (GNI) and prices, are presented in Tables 2a and 2b.Done at Brussels, 19 May 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Papandreou(1) OJ C 172, 18.6.1999, p. 1.(2) Not yet published in the Official Journal.(3) Decision of the European Parliament of 9 April 2003 and Decision of the Council of 14 April 2003.ANNEXTable 1a: Financial perspective (EU-25) adjusted for enlargement at 1999 prices>TABLE>Table 1b: Financial perspective (EU-25) adjusted for enlargement at 1999 prices(including budgetary implications of a political settlement in Cyprus)>TABLE>Table 2a: Financial perspective (EU-25) adjusted for enlargement at 2004 prices>TABLE>Table 2b: Financial perspective (EU-25) adjusted for enlargement at 2004 prices(including budgetary implications of a political settlement in Cyprus)>TABLE>